         gr
                          RICHARD G. HILL, ESQ.
                        2 State Bar No. 596
                          RICHARD G. HILL, LTD.
                        3 652 Forest Street
                          Reno, Nevada 89509
                        4 (775) 348-0888
                          rhill@richardhillaw.com
                        5 Attorneys for Plaintiff
                        6
                        7                            IN THE UNITED STATES DISTRICT COURT
                        8                                        DISTRICT OF NEVADA
                        9 MARCELLA WALTERS,                            )
                                                                       )
                       10                           Plaintiff,         )    Case No.: 3:18-cv-00377-WGC
                            v.                                         )
                       11                                              )
                       12 BO HENRIK LARSSON, also known
                          as BO LARSSON,                               )
                       13                                              )
                                         Defendant.                    )
                       14
                       15
                       16                                   ORDERAND STIPULATION
                       17
                       18               Plaintiff and defendant stipulate and agree as follows:
                       19               Recitals:
                       20               The parties have settled all claims of all parties in this case. Generally, the
                       21   defendant has agreed to execute a modified deed upon death as provided for in NRS
                       22   111.655, with the document to also serve as a non-probate transfer of the real property at
                       23 issue in this case (2998 Brookdale Court, Reno, Nevada 89523, Washoe County Assessor
                       24 Parcel No. 204-072-07) as provided in NRS 111.700, et seq; with the document to further
                       25 serve as a contract to make a will. Among other things, the document modifies the
                       26 definition of "death" as it pertains to defendant and his right to possession of the property.

   LAW OFFICE
                       21 Ill
RICHARD G, HILL
  852 Forest Streat
Reno, Nevada 89509
  (775) 348-0888
                       28 Ill
 Fax:(716) 348--0858
///


///


///


///
                       1                 4. Plaintiff shall not be required to post any security as a condition of the
                       2   foregoing injunction.
                       3                 5. All claims of all parties are dismissed, with prejudice, with each party to pay
                       4 their own fees and costs.
                       5                 IT IS SO STIPULATED.
                       6                                                       RICHARD G. HILL,LTD.
                       7

                           MARCELLA WALTERS                                    RICHARD G. HILL,ESQ.
                                                                               State Bar No. 596
                           Dated:                                              652 Forest Street
                      10                                                       Reno, Nevada 89509
                                                                               Attorneys for Plaintiff
                      11
                                                                               Dated: -------.>-------H-
                      12
                      13
                      14   BO�ON�
                           BO HENRIK    N
                                                   �/l.
                      15             ��
                           Dated:   /l.L-J
                                      •
                      16
                      17
                      18
                      19                                               ORDER
                      20                 Upon the stipulation of the parties and their counsel, and other good cause
                      21   appearing,
                      22                 IT IS SO ORDERED.
                      23                 DATED :     March 13, 2019.
                      24
                      25
                                                                               UNITED STATES MAGISTRATE JUDGE
                      26

    LAW OFFICE
                      27
RICHARD G. HILL
  652 Forest Street
Reno, Nevada 89509    28
   (775) 348-0888
 Fax(775) 348-0858
                                                                           3
